


110 HR 278 IH: To amend section 254 of the Communications Act of 1934 to

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 278
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mrs. Cubin (for herself,
			 Mr. Markey, Mr.
			 Boucher, Mr. Radanovich,
			 Mr. Allen, Ms.
			 Matsui, Ms. Zoe Lofgren of
			 California, Mr. Kind,
			 Mr. King of Iowa, Mr.
			 Marshall, Mr. Rothman,
			 Mr. Boswell, and Mr.
			 McIntyre) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 254 of the Communications Act of 1934 to
		  provide that funds received as universal service contributions and the
		  universal service support programs established pursuant to that section are not
		  subject to certain provisions of title 31, United States Code, commonly known
		  as the Antideficiency Act.
	
	
		1.Amendment of Communications
			 Act of 1934Section 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the
			 following:
			
				(m)Application of
				antideficiency actSection 1341 and subchapter II of chapter 15
				of title 31, United States Code, do not apply—
					(1)to any amount
				collected or received as Federal universal service contributions required by
				this section, including any interest earned on such contributions; nor
					(2)to the expenditure
				or obligation of amounts attributable to such contributions for universal
				service support programs established pursuant to this
				section.
					.
		
